Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 1 of 6




           EXHIBIT 7
       Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 2 of 6



 STATE OF NORTH CAROLINA                                 IN THE GENERAL COURT OF JUSTICE
 COUNTY OF WAKE                                              SUPERIOR COURT DIVISION
                                                                Case No. 18 CVS 014001

 COMMON CAUSE; et al.                                )
                                                     )
                Plaintiffs,                          )
                                                     )      MOTION FOR THE COURT TO
        v.                                           )    ISSUE DIRECTION TO PLAINTIFFS
                                                     )        REGARDING PRIVILEGED
 DAVID R. LEWIS, eta!.                               )       DOCUMENTS WITHIN THEIR
                                                     )        POSESSION AND CONTROL
                Defendants.                          )
                                                     )
_____________________________ )                                                                        r· ==
                                                                                                       f.
                                                                                                       r

       Legislative Defendants in this case, and Legislative Defendants in Dickson v. Rucho, 11-

cvs-16896, 11-cvs-16940 (Wake County Sup. Ct.), Covington v. North Carolina, 1:16-cv-01026

(M .D.N.C.), Harris v. McCrory, 1:13-cv-00949 (M.D.N .C.), United States v. North Carolina,

1: 13-cv-00658 (M.D.N.C), NC NAACP v. McCrory, (1: 13-cv-00660), League of Women Voters of

North Carolina v. North Carolina, (1: 13-cv-00860 1) (consolidated M .D.N.C.), and Common

Cause v. Rucho, 1:16-cv-01026 (M.D.N.C.) (collectively the "Legislative Defendants") hereby

move under the North Carolina Rules of Civil Procedure, the North Carolina Rules of Evidence,

and the North Carolina Rules of Professional Conduct, for the Court to direct the Plaintiffs in this

action to destroy privileged files within their possession and control. In support of this motion,

Legislative Defendants show the Court:

       1.      The issues arising out of Plaintiffs ' receipt of files maintained by the late Dr.

Thomas Hofeller have been extensively briefed in this case. In order to preserve the Court' s time

and resources, Legislative Defendants intend to rely on the facts and arguments contained in

Legislative Defendants ' Response to Plaintiffs ' Motion for Direction and Legislative Defendants '

Motion to Exclude Files and Materials Produced by Stephanie Lizon, submitted to this Court on


                                                 1
       Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 3 of 6
                                                                                                          }-_




June 17 and June 21; Legislative Defendants hereby incorporate those filings by reference.

Legislative Defendants further acknowledge that this Court has already ruled on the admissibility

of documents contained on Dr. Hofeller's drives pe1iaining to the 2017 Nmih Carolina House and

Senate Plans. As such, this motion only addresses other privileged documents within Plaintiffs'

possesswn.

        2.      Dr. Hofeller was retained by either Legislative Defendants, or their counsel, to work

as a consultant or expert witness not only in the above mentioned cases, but to consult on matters

in anticipation of litigation over redistricting.

        3.      In October 2018, after learning of her father's passing from a news article, Ms.

Lizon visited her mother in her home in Raleigh. (Lizon Dep. 169:3-10; 22:4-7; 23:10-24:11; 52:6-

10). While visiting her mother, Ms. Lizon discovered some external hard drives and thumb drives

containing her father's work. Despite knowing that work pertinent to her father's work in legal

matters, and work for Geographic Strategies was on the drives, Ms. Lizon turned over the drives

in their entirety to Plaintiffs in this case. (!d. at 54:23-55:18; 30:18-2; 14:18-15:24). Ms. Lizon did

so, in pmi, because Plaintiffs' lawyers told her that "only files that were explicitly, obviously North

Carolina redistricting during this period of time related would even be looked at, much less entered

into evidence." (!d. at 129:7-10). Ms. Lizon did not notify any of Dr. Hofeller's clients prior to

turning over these drives to Plaintiffs. (ld. at 75:3-76:7). As such, no privilege review of the

documents was conducted before production. (!d. at 64:9-65:3).

        4.      Months later, the other parties in this case finally received forensic copies of the

documents produced to Plaintiffs by Ms. Lizon.          Soon thereafter, Legislative Defendants asked,

among other things, that Plaintiffs treat the documents as Highly Confidential under the protective

order, and ultimately destroy the documents. Plaintiffs refused.



                                                    2
       Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 4 of 6



       5.      On June 15,2019, Geographic Strategies, LLC moved for leave to request an order

of protection under Rule 45 and for the ability to review the files for documents that were property

of Geographic Strategies.

       6.      On July 12, 2019, the Court granted Geographic Strategies' Motion, compelling

Plaintiffs' to provide Geographic Strategies access to the Hofeller files. The Court further

designated all Hofeller files Confidential under the protective order until September 10, 2019, and

allowed Geographic Strategies until August 30, 2019 to provide the Comi and all parties a list of

files of which Geographic Strategies claims ownership, or which Geographic Strategies believes

should be treated as Confidential. While the order does not specifically apply to other pmiies, out

of an abundance of caution, Legislative Defendants hereby file their own list of documents which

are privileged or constitute work product. Legislative Defendants respectfully ask this Court to

consider this matter alongside Geographic Strategies' request for protection.

       7.      As required by the Court's July 12 Order, attached as Exhibit A is an itemization

of all files Legislative Defendants believe are protected by the Work Product Privilege. Each of

these documents is identified by name and by MD5 Hash identifiers, which Plaintiffs' forensic

vendors will be able to utilize to identify not just each document, but each copy of said privileged

document. Attached as Exhibit B is an itemization of all communications and corresponding

attachments to those communications that Legislative Defendants ' believe are protected by the

Attorney Client or Work Product Privileges. Each of these communications and documents is

identified, not only by traditional methods, but also by MD5 Hash identifiers.

       8.      The documents in Exhibits A and B are protected from disclosure by the attorney-

client privilege or work product doctrine. Crossum v. Trustees of Fayetteville Technical

Community College, 2019 WL 3558764 (N.C. Ct. App. August 6, 2019) (applying attorney client



                                                 3
       Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 5 of 6



privilege and work product immunity to "Electronically Stored Information" or "ESI''). And, to

the extent that these documents constitute communications between Legislative Defendants'

expert and counsel, they are also protected from disclosure by Rule 26(a)(4)(e), N.C. R. Civ. P.

Moreover, under the Rules of Professional Conduct, Plaintiffs' counsel are obligated to bring the

disclosure of privileged information to the attention ofthe Legislative Defendants and then follow

the directions of the Legislative Defendants concerning the disposition of this information. See

RPC 252.

                                         CONCLUSION

       For the foregoing reasons, Legislative Defendants respectfully request that the Court enter

an Order compelling Plaintiffs to destroy all of the files identified by the MD5 Hash identifiers in

Exhibits A and B.

       This the 3Oth day of August, 20 19.

                                              Respectfully submitted,

                                              OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.

                                              By:     ~17~
                                              Phillip J. Strach
                                              N.C. State Bar No. 29456
                                              Thomas A. Farr
                                              N.C. State Bar No. 10871
                                              Michael McKnight
                                              N .C. State Bar No. 36932
                                              phil. strach@o gletreedeakins. com
                                              tom. farr@o gletreedeakins. com
                                              michael.mcknight@ogletreedeakins.com
                                              4208 Six Forks Road, Suite 1100
                                              Raleigh, North Carolina 27609
                                              Telephone: (919) 787-9700
                                              Facsimile: (919) 783-9412
                                              Counsel for the Legislative Defendants




                                                 4
       Case 8:19-cv-02710-GJH Document 40-9 Filed 10/01/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       This is to certify that the undersigned has this day served the foregoing in the above titled

action upon all other parties to this cause by:

[ ]     Hand delivering a copy hereof to each said party or to the attorney thereof;

[ ]     Transmitting a copy hereof to each said party via facsimile transmittal;

[X]     By email transmittal;

[]     Depositing a copy here of, first class postage pre-paid in the United States mail, properly
addressed to:

          Edwin M. Speas, Jr.                             R. Stanton Jones
          Caroline P. Mackie                              David P. Gersch
          P.O. Box 1801                                   Elisabeth S. Theodore
          Raleigh, NC 27602-1801                          Daniel F. Jacobson
          (919) 783-6400                                  601 Massachusetts Ave. NW
          espeas@poynerspruill.com                        Washington, DC 20001-3761
                                                          (202) 942-5000
          Counsel for Common Cause, the North             Stanton. jones@arnoldporter. com
          Carolina Democratic Party, and the
          Individual Plaintiffs'                          Marc E. Elias
                                                          Aria C. Branch
          John E. Branch, III                             700 13th Street NW
          128 E. Hargett St, Suite 300                    Washington, DC 20005-3960
          Raleigh, NC 27601                               (202) 654-6200
          (919)856-9494                                   melias@perkinscoie.com
          jbranch@shanahanlawgroup.com
          Counselfor the Intervenor-Defendants            Abha Khanna
                                                          1201 Third A venue
          Robert Neal Hunter, Jr.                         Suite 4900
          HIGGINS BENJAMIN, PLLC                          Seattle, WA 98101-3099
          101 W. Friendly Ave., Suite 500                 (206) 359-8000
          Greensboro, NC 27401                            akhanna@perkinscoie.com
          (336)273-1600
          rnhunterjr@greensborolaw.com                    Counsel for Common Cause and the
          Counsel for Geographic Strategies, LLC          Individual Plaintiffs



        This the 30th day of August, 2019.

                                                  By:   -~
                                                         ------'-__l,_"'- - -~
                                                         Phillip J. Strach
                                                                             ----­
                                                    5
